DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling mechanism” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-11 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the artificial airway" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-11 are rejected for at least the reasons set for the above with regards to claim 1 due to claim dependency.
Claim 17 recites the limitation "the device" in line 1.  It is unclear if the phrase “the device” is referring to “the sterilization device” or “the other device” and thus the claim is indefinite.  
Claims 18-22 are rejected for at least the reasons set for the above with regards to claim 17 due to claim dependency.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claim(s) 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heck (US 2010/0286657 A1).
Regarding claim 16, Heck discloses a connector interface (connection for a catheter, comprising a hub 34 and a Y-connection 90; figure 9; paragraph [0040]) comprising: a distally-tapered outside end (hub section 34 is tapered at the distal end, as shown in figure 4); a proximally-tapered conical inside end for collection and retention of debris removed from a tube by a catheter or other instrument inserted through the connector interface (the inside portion of the distal end of hub 34 includes proximally-tapered conical! inside end, as shown in figures 4 and 5 for receiving a catheter 10 comprising an outer diameter and is inserted in the conical region of the hub 34, as shown in figures 4 and 5, wherein the catheter is used for withdrawing a fluid, and so the proximally-tapered conical inside end is capable of collecting and retaining debris removed from a tube by a catheter or other instrument inserted through the connector interface; figures 4, 5; paragraphs [0023], [0037]-[0039]); and a side port positioned along a length of the connector interface between a proximal end and a distal end of the connector interface that is adapted for providing irrigation cleaning of the catheter or instrument (inlet 96 (side port) is positioned at the Y-connection 90, and between a proximal end, at connector 38, and a distal end of hub 34, wherein inlet 96 is utilized to introduce fluid, and so is capable of providing irrigation cleaning of the catheter or instrument; figure 9; paragraph [0040)).

7.	Claim(s) 17-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma (USPN 10,279,057 B2).
	Regarding claim 17, Ma discloses (col. 6, line 21 to col. 9, line 43; figures 3-5) a sterilization device (100) adapted to removably couple to a catheter or other device (120), the device comprising: a proximal end having an ultraviolet-C (UV-C) light source (140); a coupling mechanism (opening of shield 110 or 210 that attaches to device 120)adapted to removably couple to the catheter or other device (see figs 4-5); a power switch (124) adapted to prevent light emission when the sterilization device is not coupled to the catheter or other device.
Regarding claim 18, Ma further comprising an integrated timer (170) configured to ensure proper duration of light emission by the UV-C light source (see col. 8, line 59 to col. 9, line 14).
Regarding claims 19 and 21, Ma discloses that the device includes operating status lights (106) and a power sensor (162) for monitoring power supplied to the UV source (140) (see col. 8,line 59 to col. 9, line 14).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ma as applied to claim 17 above, and further in view of Street et al. (US 2010/0072399 A1) (hereafter “Street”).
	Ma is set forth above with regards to claim 17 and teaches that the device (100) uses batteries as a power source (see figure 4, battery 150) but does not appear to disclose a recharging interface adapted to recharge the power source of the device.
	Street discloses a portable UV light disinfection device (100) for disinfection of catheters wherein the portable device uses rechargeable batteries to power the UV light sources.  The device further comprising a recharging port which would allow the device (100) to connect to a recharging station (see para [0028]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ma and include a recharging port and use rechargeable batteries as the power source as taught by Street, in order to provide a device that can be easily recharged by connecting it to a recharging station and eliminate the need to replace the batteries.  

10.	Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ma as applied to claim 17 above, and further in view of Rasooly et al. (US 2014/0334974 A1) (hereafter “Rasooly”).
	Ma is set forth above with regards to claim 17 and further teaches the use of protuberances (light pipe 220 having branches 222 – see figure 5; col. 9, lines 15-30) for directing the UV light.  However, Ma is silent with regards to specific materials of the light pipe 220, therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials.  Rasooly provides this conventional teaching showing that it is known in the art to use quartz as a light guide for delivering UV light from a light source (see para [0087]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the light pipe 220 of Ma from quartz as suggested by Rasooly motivated by the expectation of successfully practicing the invention of Ma.

Allowable Subject Matter
11.	Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or fairly suggest the process recited in independent claim 12.  The closest prior art to the claimed invention is Devlin (US Patent 5,300,043), Crump (US Patent 6,805,125), and Wondka (US Pub 2013/0019864 A1). Crump discloses a method of cleaning an endotracheal tube and Wondka and Devlin disclose processes of using endotracheal tubes.  However, the combination of Devlin, Crump, and Wondka do not teach or fairly suggest a method that comprises: coupling a first proximal port of the manifold to a ventilator; reversibly coupling a suction catheter cleaning module to a second proximal port of the manifold, the suction catheter cleaning module comprising a suction catheter sized to fit within the endotracheal tube; advancing a distal end of the suction catheter through the distal port of the manifold and into the endotracheal tube; activating a suction source so as to facilitate removal of biofilm from the endotracheal tube through one or more suction ports at the distal end of the suction catheter; manifold, decoupling the suction catheter cleaning module from the second proximal port of the manifold; reversibly coupling an endotracheal tube cleaning module to the second proximal port of the wherein the endotracheal tube cleaning module comprises a flexible catheter having an expandable cleaning member positioned along a distal end portion of the flexible catheter; performing a cleaning procedure within the endotracheal tube by expanding the expandable cleaning
member into an expanded configuration such that at least a portion of the expandable cleaning member is in contact with an interior surface of the endotracheal tube and then withdrawing the flexible catheter proximally out of the endotracheal tube with the expandable cleaning member in the expanded configuration; and decoupling the endotracheal tube cleaning module from the second proximal port of the manifold, as described, because the references of record fail to disclose all of the elements of the inventive method. 
Therefore, claims 12-15 are allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

12.	Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, alone or in combination, does not teach or fairly suggest the elements in the system as recited in independent claim 1.  
The closest prior art to the claimed invention is Devlin (US Patent 5,300,043), Crump (US Patent 6,805,125), and Wondka (US Pub 2013/0019864 A1). Devlin, Crump, and Wondka all disclose endotracheal tube systems.
However, Crump does not teach or fairly suggest; a system for maintenance of an endotracheal tube having an external diameter of less than 5 mm, the system comprising: a manifold comprising: and a distal port configured to be removably coupled to the artificial airway, wherein the ventilation port and the access port branch off from the manifold to form a Y shape; and an occluder positioned at or near a location along a length of the manifold at which the ventilation port and the access port branch off from a main body of the manifold, wherein the occluder is configured to transition between an open configuration and a closed configuration, wherein the occluder comprises an external knob and an internal barrier extending laterally from the external knob, wherein the internal barrier of the occluder is shaped and sized so as to effectively seal off the access port from the remainder of the manifold when the occluder is in the closed configuration, thereby reducing an amount of dead space of a ventilatory circuit within the manifold; and an artificial airway cleaning device module configured to be removably coupled to the access port of the manifold and comprising a flexible catheter having a distal expandable
cleaning member, the flexible catheter being configured to be introduced through the manifold into the artificial airway, wherein the distal expandable cleaning member is configured to be expanded into contact with an interior surface of the artificial airway, and wherein the flexible catheter is configured to be withdrawn from the artificial airway with the distal expandable member in an expanded configuration to remove additional biofilm from the artificial airway.
Furthermore, Wondka does not teach or fairly suggest; a system for maintenance of an endotracheal tube having an external diameter of less than 5 mm, the system comprising: a ventilation port configured to be removably coupled to a ventilator, and a distal port configured to be removably coupled to the artificial airway, wherein the ventilation port and the access port branch off from the manifold to form a Y shape; and an occluder positioned at or near a location along a length of the manifold at which the ventilation port and the access port branch off from a main body of the manifold, wherein the occluder comprises an external knob and an internal barrier extending laterally from the external knob, wherein the internal barrier of the occluder is shaped and sized so as to effectively seal off the access port from the remainder of the manifold when the occluder is in the closed configuration, thereby reducing an amount of dead space of a ventilatory circuit within the manifold; a suction catheter module configured to be removably coupled to the access port of the manifold and comprising a suction catheter configured to be introduced into the artificial airway through the manifold and to suction out accumulated biofilm from the artificial airway; and an artificial airway cleaning device module configured to be removably coupled to the access port of the manifold and comprising a flexible catheter having a distal expandable cleaning member, the flexible catheter being configured to be introduced through the manifold into the artificial airway, wherein the distal expandable cleaning member is configured to be expanded into contact with an interior surface of the artificial airway, and wherein the flexible catheter is configured to be withdrawn from the artificial airway with the distal expandable member in an expanded configuration to remove additional biofilm from the artificial airway.
Devlin also does not teach or fairly suggest; a system for maintenance of an endotracheal tube having an external diameter of less than 5 mm, the system comprising: a manifold comprising; a distal port configured to be removably coupled to the artificial airway, wherein the ventilation port and the access port branch off from the manifold to form a Y shape; and an occluder positioned at or near a location along a length of the manifold at which the ventilation port and the access port branch off from a main body of the manifold; wherein the occluder comprises an external knob and an internal barrier extending laterally from the external knob, wherein the internal barrier of the occluder is shaped and sized so as to effectively seal off the access port from the remainder of the manifold when the occluder is in the closed configuration, thereby reducing an amount of dead space of a ventilatory circuit within the manifold; a suction catheter module configured to be removably coupled to the access port of the manifold and comprising a suction catheter configured to be introduced into the artificial airway through the manifold and to suction out accumulated biofilm from the artificial airway; and an artificial airway cleaning device module configured to be removably coupled to the access port of the manifold and comprising a flexible catheter having a distal expandable cleaning member, the flexible catheter being configured to be introduced through the manifold into the artificial airway, wherein the distal expandable cleaning member is configured to be expanded into contact with an interior surface of the artificial airway, and wherein the flexible catheter is configured to be withdrawn from the artificial airway with the distal expandable member in an expanded configuration to remove additional biofilm from the artificial airway.
Therefore, it would not have been obvious to one of ordinary skill in the art at the time of the invention to have modified Crump, Wondka, and Devlin, such that the system comprises: a manifold comprising; a distal port configured to be removably coupled to the artificial airway, wherein the ventilation port and the access port branch off from the manifold to form a Y shape; and an occluder positioned at or near a location along a length of the manifold at which the ventilation port and the access port branch off from a main body of the manifold; wherein the occluder comprises an external knob and an internal barrier extending laterally from the external knob, wherein the internal barrier of the occluder is shaped and sized so as to effectively seal off the access port from the remainder of the manifold when the occluder is in the closed configuration, thereby reducing an amount of dead space of a ventilatory circuit within the manifold; a suction catheter module configured to be removably coupled to the access port of the manifold and comprising a suction catheter configured to be introduced into the artificial airway through the manifold and to suction out accumulated biofilm from the artificial airway; and an artificial airway cleaning device module configured to be removably coupled to the access port of the manifold and comprising a flexible catheter having a distal expandable cleaning member, the flexible catheter being configured to be introduced through the manifold into the artificial airway, wherein the distal expandable cleaning member is configured to be expanded into contact with an interior surface of the artificial airway, and wherein the flexible catheter is configured to be withdrawn from the artificial airway with the distal expandable member in an expanded configuration to remove additional biofilm from the artificial airway, as described, because the references of record fail to disclose all of the elements of the inventive system.


Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bak (US 2012/0321509 A1)

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799